            Case 2:19-cv-03300-MAK Document 21 Filed 04/29/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 TODD ALLEN                                     : CIVIL ACTION
                                                :
                       v.                       : NO. 19-3300
                                                :
 CHAD SMITH, et al.                             :

                                             ORDER

       AND NOW, this 29th day of April 2020, upon considering the Defendants’ Motion to

dismiss (ECF Doc. No. 19) remaining unopposed without explanation for over forty-five days, and

for the reasons in the accompanying Memorandum, it is ORDERED Defendants’ Motion to

dismiss (ECF Doc. No. 19) is GRANTED and:

       1.       Plaintiff’s claims challenging conduct related to his 2009 conviction are dismissed

with prejudice;

       2.       Plaintiff’s claims challenging conduct related to his 2017 conviction are dismissed

without prejudice should he obtain a favorable termination from the Pennsylvania state courts;

       3.       The Defendants shall serve a copy of this Order and accompanying Memorandum

on Todd Allen at his address on the docket no later than May 1, 2020 and file a certificate of

service confirming compliance no later than May 4, 2020; and,

       4.       The Clerk of Court shall close this case.



                                                      ______________________
                                                      KEARNEY, J.
